Citation Nr: 9933451	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1973 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision denied, in 
pertinent part, the appellant's claim for service connection 
for PTSD.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal regarding this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's service medical records confirm an incident 
of sexual trauma.  

3.  The veteran has a clear diagnosis of PTSD, medically 
linked to events occurring during her active duty service.

4.  The veteran has PTSD as a result of traumatic events 
occurring during her active period of active duty service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service. 38 
U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD requires: (1) medical evidence 
establishing a current, clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 136-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996), aff'd, No. 97-7021 (Fed. Cir. 
Sept. 9, 1997) (per curiam) (nonprecedential decision).  

The regulations governing service connection for PTSD differ 
from those governing service connection for other conditions 
because they require evidence of an inservice stressor rather 
than evidence of "incurrence or aggravation" of a disease 
or injury in service or within a post-service presumptive 
period.  The Court's caselaw allows a physician's opinion of 
causal nexus, in certain circumstances, to establish 
inservice or presumptive-period incurrence or aggravation, 
even when the examination on which the opinion was based was 
made many years after service.  See e.g., ZN v. Brown, 6 Vet. 
App. 183 (1994).  However, since the requirements for direct 
service connection for PTSD, as outlined in 38 C.F.R. 
§ 3.304(f), require both a "link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor" and "credible supporting evidence that 
the claimed inservice stressor actually occurred," the Court 
held in Moreau, supra, that "credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence."

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Cohen, 10 Vet. App. at 145; Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir.1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran alleges that she has incurred PTSD 
as a result of inservice sexual trauma.  A review of the 
veteran's report of separation, Form DD 214, revealed that 
she served on active duty in the United States Navy from June 
1973 through May 1976.  An inservice medical treatment 
report, dated March 1974, indicated that the veteran was the 
victim of a rape.

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a). See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran's claim is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).

In light of all the evidence of record, the Board finds that 
the evidence of record is at least in equipoise with respect 
to whether the veteran has PTSD linked to an in-service 
stressor.  As noted above, the veteran's service medical 
treatment records indicated that she was a victim of rape 
during her active duty service.  Thus, the veteran has 
clearly established that an inservice stressor occurred.  It 
also appears that she has a current diagnosis of PTSD, which 
is shown to be related to her inservice stressor.  A 
psychological evaluation, performed March 1998, concluded 
with diagnoses of: (1) PTSD; (2) bipolar disorder; and (3) 
alcohol abuse.  The examiner also noted:

It is quite likely that she initially 
suffered from Post-Traumatic Stress 
Disorder while in the Navy and later 
developed Bipolar Disorder.  Her 
Substantive Abuse problem appears to have 
developed as some type of maladaptive 
attempt to cope with her sexual trauma 
and has continued through the years.  She 
had attempted to deny the full impact of 
the sexual trauma for many years but her 
symptoms exacerbated after her 
participation in the Women's Stress Group 
during her most recent hospitalization.

The report of a VA psychiatric examination, performed in May 
1998, noted diagnoses of: (1) bipolar disorder; (2) PTSD; and 
(3) alcohol abuse.  The Board also finds the evidence, 
including the various statements and hearing testimony of the 
veteran to be mutually consistent, and to provide a holistic 
view of the traumatic incident which the veteran experienced 
in service.

Therefore, the file does contain medical evidence 
establishing a clear diagnosis of PTSD, credible evidence 
that the claimed inservice stressor actually occurred, and a 
link, established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  Moreover, 
the veteran's testimony is found to have been both credible 
and reliable; and consistent with other evidence.  Thus, the 
record is at least in equipoise.  Where the record 
demonstrates an approximate balance of positive and negative 
evidence, the doctrine of reasonable doubt is applicable. 
Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

